[Cite as Waliga v. Goon, 2013-Ohio-5687.]


                                      COURT OF APPEALS
                                   ASHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


GEORGE WALIGA                               :      JUDGES:
                                            :
                                            :      Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                :      Hon. Patricia A. Delaney, J.
                                            :      Hon. Craig R. Baldwin, J.
                                            :
-vs-                                        :
                                            :
MARY GOON, ET AL.                           :      Case No. 13-COA-008
                                            :
                                            :
        Defendants - Appellants             :      OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Ashland Municipal
                                                   Court, Case No. 12-CV-G-0426



JUDGMENT:                                          Reversed and Remanded



DATE OF JUDGMENT:                                  December 6, 2013




APPEARANCES:

For Plaintiff-Appellee                             For Defendants-Appellants

NOAH MUNYER                                        MARY M. GOON, PRO SE
135 Portage Trial                                  RYAN C. HASSINGER, PRO SE
Cuyahoga Falls, OH 44221                           419 Luther Street
                                                   Ashland, OH 44805
Ashland County, Case No. 13-COA-008                                                   2

Baldwin, J.

     {¶1}     Defendants-appellants Mary Goon and Ryan Hassinger appeal from the

March 14, 2013 Magistrate’s Decision that was adopted by the Ashland Municipal

Court.

                         STATEMENT OF THE FACTS AND CASE

     {¶2}     In 2011, appellee George Waliga, as seller, and appellants Mary Goon

and Ryan Hassinger, as buyers, entered into an agreement. Pursuant to the terms of

the agreement, appellants agreed to buy a manufactured home from appellee.

Appellants also rented a lot in a mobile home park owned by appellee for the home.

     {¶3}     On March 29, 2012, appellee filed a forcible entry and detainer complaint

against appellant Mary Goon and all other occupants of the subject premises. Appellant

Ryan Hassinger was joined as a defendant. Appellants filed an answer and

counterclaim on May 4, 2012, alleging violations of the rental agreement. Appellee filed

an answer to the counterclaim, on May 23, 2012.

     {¶4}     A trial before a Magistrate was held on September 27, 2012 and October

26, 2012. Pursuant to a Magistrate’s Decision filed on March 14, 2013, the Magistrate

recommended that the trial court grant judgment in favor of appellee and against

appellants. The Magistrate found that appellee was entitled to recover back rent from

appellants in the amount of $1,534.48, $2,115.00 in repair and clean up costs and

$1,500.00 in attorney’s fees. The trial court approved and adopted such decision the

same day.

     {¶5}     On March 21, 2013, appellant Ryan Hassinger filed a request for findings

of fact and conclusions of law as well as a request that complete audio and video
Ashland County, Case No. 13-COA-008                                                     3


recordings of the case be prepared so that he could file objections to the Magistrate’s

Decision. The Magistrate, in an Order filed on March 27, 2013, denied both requests.

The Magistrate found that, in his Decision, he had issued findings of fact and

conclusions of law. He further stated that the court would provide a recording of the

proceeding upon payment of $100.00.

      {¶6}    Appellant Ryan Hassinger, on March 29, 2013, filed a Motion to Disqualify

the Magistrate on the basis that he was biased. On the same date, he filed a Motion to

Set Aside the Magistrate’s Order of March 27, 2013 denying his request for findings of

fact and conclusions of law. Appellant, in his motion, asked that the time for filing

objections be extended until such time as the Magistrate filed the same.

      {¶7}    As memorialized in a Judgment Entry filed on March 29, 2013, the trial

court overruled appellant Ryan Hassinger’s Motion to Disqualify the Magistrate, Motion

to Set Aside the Magistrate’s Order of March 27, 2013, and his request that the time for

filing objections be extended until such time as the Magistrate filed findings of fact and

conclusions of law. The trial court found that the Magistrate’s March 14, 2013 Decision

contained sufficient findings of fact and conclusions of law.

      {¶8}    Appellants now raise the following assignments of error on appeal:

      {¶9}    “1. THE TRIAL COURT ERRED WHEN THE MAGISTRATES DECISION

WAS ADOPTED BY THE COURT WITHOUT CONTAINING ANY SPECIFIC FINDINGS

OF FACT AND CONCLUSIONS OF LAW AFTER THE APPELLANT REQUESTED

THEY BE PROVIDED.”

      {¶10}   “2. THE TRIAL COURT ERRED WHEN ITS POST JUDGMENT RULINGS

AND ACTIONS SERVED TO HINDER THE RIGHTS OF THE APPELLANTS
Ashland County, Case No. 13-COA-008                                   4


CONTRARY TO THE APPLICATION OF JUSTICE, AND THEREFORE THE DUE

PROCESS CLAUSE OF US CONT. AMEND XIV.”

     {¶11}   “3. THE TRIAL COURT ERRED WHEN IT’S (SIC) RULING ENFORCED

A VOID CONTRACT AGAINST THE APPELLANTS.”

     {¶12}   “4. THE TRIAL COURT ERRED WHEN IT VIOLATED RES JUDICATA

BY ABANDONED (SIC) IT’S (SIC) OWN FINDINGS FOR THE DEFENDANTS AND

STARTING OVER ON THE BASIS THAT THE APPELLEE OBTAINED COUNSEL.”

     {¶13}   “5. THE TRIAL COURT ERRED WHEN THE MAGISTRATE HELD THE

TRIAL WITH A DISTINCT AND PREJUDICIAL BIAS AGAINST THE APPELLANTS.”

     {¶14}   “6.    THE TRIAL COURT ERRED WHEN IT HELD NUMEROUS EX

PARTE MEETINGS WITH THE PLAINTIFF.”

     {¶15}   “7. THE TRIAL COURT ERRED WHEN THE (SIC) IT REFUSED TO

ENFORCE THE APPELLANTS (SIC) RIGHT TO DISCOVERY.”

     {¶16}   “8. THE TRIAL COURT ERRED WHEN IT REFUSED TO ALLOW THE

DEFENDANT TO IMPEACH HOSTILE WITNESSES.”

     {¶17}   “9. THE TRIAL COURT ERRED WHEN IT CUT OFF THE DEFENDANTS

(SIC) QUESTIONING OF WITNESSES.”

     {¶18}   “10.   THE TRIAL COURT ERRED WHEN IT ALLOWED PLAINTIFF’S

COUNSEL TO COACH WITNESSES ON THE STAND IN OPEN COURT.”

     {¶19}   “11.   THE TRIAL COURT ERRED WHEN IT’S (SIC) DECISION WAS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”
Ashland County, Case No. 13-COA-008                                                         5


      {¶20}   “12. THE TRIAL COURT ERRED WHEN IT PROVIDED A SPECIFIC

TIMELINE FOR THE DEFENDANTS TO FINISH THEIR CASE, AND THEN REDUCED

THAT TIMELINE WITHOUT NOTICE.”

      {¶21}   “13. THE TRIAL COURT ERRED WHEN IT DENIED THE DEFENDANT

CLOSING ARGUMENTS.”

      {¶22}   “14. THE TRIAL COURT ERRED WHEN IT CAUSED THE DOCKET TO

BE FALSELY RECORDED.”

                                                 I

      {¶23}   Appellants, in their first assignment of error, argue that the trial court erred

when it adopted the Magistrate’s Decision without providing findings of fact and

conclusions of law.

      {¶24}   Civ.R. 53 (D) states, in relevant part, as follows:” (ii) Findings of fact and

conclusions of law. Subject to the terms of the relevant reference, a magistrate's

decision may be general unless findings of fact and conclusions of law are timely

requested by a party or otherwise required by law. A request for findings of fact and

conclusions of law shall be made before the entry of a magistrate's decision or within

seven days after the filing of a magistrate's decision. If a request for findings of fact and

conclusions of law is timely made, the magistrate may require any or all of the parties to

submit proposed findings of fact and conclusions of law….

      {¶25}   “(b) Objections to magistrate's decision.

      {¶26}   Time for filing. A party may file written objections to a magistrate's decision

within fourteen days of the filing of the decision, whether or not the court has adopted

the decision during that fourteen-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any
Ashland County, Case No. 13-COA-008                                                       6


party timely files objections, any other party may also file objections not later than ten

days after the first objections are filed. If a party makes a timely request for findings of

fact and conclusions of law, the time for filing objections begins to run when the

magistrate files a decision that includes findings of fact and conclusions of law.”

      {¶27}   In the case sub judice, the Magistrate’s Decision was issued on March 14,

2013. The Magistrate, in his Decision, made the following facts and conclusions of law:

“Plaintiffs have proven their claims for damages for repairs and back rent by the

preponderance of the evidence. Plaintiffs are entitled to recover from Defendants back

rent of $1,534.48, cost of repair of damages and clean up the sum of $2115.00 and

reasonable attorney fees of $1,500.00.”

      {¶28}   Appellant Ryan Hassinger, on March 21, 2013, filed a timely request for

findings of fact and conclusions of law. The Magistrate, in an Order filed on March 27,

2013, denied such request, finding that he had issued the same. In response, appellant

Ryan Hassinger, on March 29, 2013, filed         a Motion to Set Aside such order. As

memorialized in a Judgment Entry filed on March 29, 2013, the trial court overruled

appellant Ryan Hassinger’s Motion to Set Aside the Magistrate’s Order of March 27,

2013, finding that the Magistrate’s March 14, 2013 Decision contained sufficient findings

of fact and conclusions of law.

      {¶29}   We, however, disagree. The Magistrate’s March 14, 2013 Decision did not

contain findings of fact. Because appellant made a timely request for findings of fact

and conclusions of law, the time for filing objections did not begin to run until the

Magistrate filed a decision that included findings of fact and conclusions of law. Without
Ashland County, Case No. 13-COA-008                                                    7


findings of fact and conclusions of law, appellants would not have known what issues to

raise in their objections.

      {¶30}   Based on the foregoing, appellants’ first assignment of error is sustained.

The remaining assignments of error are moot.

      {¶31}   Accordingly, the judgment of the Ashland Municipal Court is reversed and

this matter is remanded for proceedings consistent with this Opinion.


By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.



                                        HON. CRAIG R. BALDWIN



                                        HON. WILLIAM B. HOFFMAN



                                        HON. PATRICIA A. DELANEY




CRB/dr
[Cite as Waliga v. Goon, 2013-Ohio-5687.]


                  IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT


GEORGE WALIGA                                  :
                                               :
        Plaintiff -Appellee                    :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
MARY GOON, ET AL.                              :
                                               :
        Defendants - Appellants                :       CASE NO. 13-COA-008


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Ashland Municipal Court is reversed and remanded. Costs assessed to

appellee.




                                            HON. CRAIG R. BALDWIN



                                            HON. WILLIAM B. HOFFMAN



                                            HON. PATRICIA A. DELANEY